Undercofler, Justice.
This appeal is from a refusal to modify an order granting temporary alimony and from a judgment of contempt for failure to comply therewith. The evidence shows the appellant received a modest salary from two corporations he had formed but that he and his wife enjoyed an above the average standard of living from generous expense allowances and other corporate benefits. He claims the corporations are owned by a *358former wife and that he has been dismissed as their principal executive officer. He states he is without assets and his present income from other employment is insufficient to comply with the temporary alimony award. His present wife disputes this and claims he still owns and controls the corporations as well as other assets. We have reviewed the evidence. We can not say the trial judge abused his discretion in refusing to modify the temporary alimony order. It follows that the judgment of contempt was authorized.
Argued October 10, 1973
Decided November 8, 1973.
Parks & Eisenberg, David S. Eisenberg, for appellant.
Jack P. Turner, Nathaniel E. Gozansky, for appellee.

Judgment affirmed.


All the Justices concur.